DETAILED ACTION

In the reply filed 2/25/2021, claims 1-3, 5, 7-10 are amended, with claims 1-5, 7-10 pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The rejection(s) set forth in the action mailed 11/30/2020 have been overcome. Claim 1 has been amended according to the Examiner’s suggestion, rendering definiteness and allowability.
Applicant’s amendments to claim 8, considered along with remarks (see pages 6-7 of Applicant’s reply) have been carefully reviewed.  Claim 8, as amended, is found to be in compliance with 35 U.S.C. 112 (a) and (b). 
Claim 9 is found to further limit claim 1, because claim 9 specifies that the wheelchair is “manually operable”. Claim 9, as amended, is found to be in compliance with 35 U.S.C. 112 (d). 
Other amendments to the claims remedy the issue(s) set forth in the prior action (11/30/2020).

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMMA K FRICK/Primary Examiner, Art Unit 3618